DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/22 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 8/30/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/864,089 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 15: The limitation “the receiving cent’s securing mechanism” lacks sufficient antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-15, 17, 23-28, 30-31 and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenney (US 2015/0225959 A1) in view of Brochu (CA 2 938 647).
With regard to claims 1-2: Lenney discloses a gutter guard device (figs. 1-2) comprising: 
a bridge member (135 or 235) composed of a sheet of mesh decking material having a plurality of orifices therein, and having a roof side (rear side) and an opposing gutter lip side (front side) (figs. 1A--2); 
at least one truss (one of the crests) (par. 0031), having a substantially uniform height along its length, protruding upward from and disposed on a top surface of the bridge member (135 or 235), spanning at least a portion of a distance from a proximal end of the bridge member’s roof side to a proximal end of the bridge member’s gutter lip side (figs. 1A); 
a roof attachment member (115 or 215) attached to an end section of the roof side of the bridge member (135 or 235) and configured to attach to a roof (figs. 1A; par. 0024); and 
a gutter attachment member (125 or 225) attached to an end section of the gutter lip side of the bridge member (135 or 235) and configured to attach to a gutter lip, wherein the device is self-supporting due to strengthening from the at least one truss (one of the crests).  Examiner notes that the at least one truss of Lenney is capable of use as reinforcing rib that mitigates bending. It is noted that the gutter guard device extends across a gutter opening in a similar manner to applicant’s gutter guard device, wherein the gutter guard device maintains its form (see fig. 1A).
Lenney does not disclose that the mesh is a micro-mesh.
However, Brochu discloses a gutter guard (12) comprising a decking material of micro-mesh material of inter-woven diagonal strands of material that is subject to tensioning at bending locations (claim 2; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter guard of Lenney to comprise a decking material of micro-mesh material of inter-woven diagonal strands of material such as taught by Brochu in order to provide an means of promoting drainage that will mitigate debris of a particular size from entering the gutter.  As modified, the micro-mesh is pre-tensioned at bends. As modified, the at least one truss is composed from the decking material of the bridge member.
With regard to claim 3: Lenney discloses that the at least one truss is a plurality of trusses (crests) (figs 1A-1B).
With regard to claim 5: Lenney discloses a portion of the at least one truss (crests) at the proximal ends of the bridge member, has a reduced profile at their terminal ends (fig. 2).  Note that the corrugations don’t span the entire bridge member in the embodiment of figure 2.
With regard to claim 6: Lenney the reduced profile is obtained by flattening the portion at their terminal ends (fig. 2). Note that the corrugations don’t span the entire bridge member in the embodiment of figure 2.
With regard to claim 7: Lenney discloses a structure of the at least one truss (crest) is dual-trussed (angled sides) having a first side joined to an opposing second side via a connecting top side (fig. 1B).
With regard to claim 8: Lenney the first and second sides (along its lengths) are disposed perpendicular to the bridge member relative to the roof side (rear side) and the gutter lip side (front side) (figs. 1-2).
With regard to claim 9:  Lenney discloses that the at least one truss (crests) is disposed at an angle from the bridge member (figs. 1-2).
With regard to claim 10: Lenney discloses that the plurality of trusses (crests) are equidistant from each other (figs. 1-2).
With regard to claim 11: Lenney discloses that a truss of the plurality of trusses (crest) spans the bridge member (135 or 235) in a non-orthogonal orientation (fig. 2).
With regard to claim 12: Lenney discloses that the at least one truss (crests) is not equidistant from both proximal ends of the bridge member (235) (fig. 2).
With regard to claim 13: Lenney  discloses at least one of the roof attachment member (215) and the gutter attachment member (225) is attached to the bridge member proximal to the flattened portion of the at least one truss (fig. 2). Note that the corrugations don’t span the entire bridge member in the embodiment of figure 2.
With regard to claim 14:  Lenney discloses that the roof attachment member (115) having a receiving center configured for securing the bridge member to the respective attachment member (115) (fig. 1A).
With regard to claim 15: Lenney discloses that the receiving center of the roof attachment member (115) is a channel (fig. 1A).
With regard to claim 17: Lenney discloses that one side (left side) of the roof attachment member (115) is blunt-shaped and an other side (right side) is disposed with the receiving center (fig. 1A).
With regard to claim 23: Lenney discloses that the plurality of trusses are disposed on opposite sides of the bridge member (figs. 1-2)
With regard to claim 24: Lenney discloses at a terminal end of the at least one truss (crests), the height is reduced due to a bending downward of the at least one truss (crests) has a non-constant height along its span (fig. 1B).
With regard to claim 25: Lenney discloses that the plurality of trusses (crests) have different relative heights (extending downward into trough 145) (fig. 1A).
With regard to claim 26: Lenney discloses at least one barricade (another of the crests) disposed in the bridge member (figs 1-2).
With regard to claim 27: Lenney discloses at least one barricade (another of the crests) has a shape of at least one of an arc wall, bump and polygon (figs. 1B).
With regard to claim 28: Lenney discloses that the at least one barricade (at least two of the crests) is a plurality of barricades (figs. 1A-1B).
With regard to claim 30: Lenney discloses a length of the at least one truss (trough) is less than a length between an end of the bridge member’s roof side (rear side) and end of the gutter lip side (front side) (fig. 2).
With regard to claim 31: Lenney discloses a crease (145 or 245) disposed in the decking material in at least one of the roof side and a gutter lip side of the bridge member, the crease (145 or 245) extending partially across the bridge member and outlining a polygonal shape (figs. 1A and 2).
With regard to claim 41: Lenney discloses a gutter guard (figs. 1-2) comprising:
a rear beam (115 or 215) (figs 1A and 2); 
a decking (135 or 235) composed of mesh material having a plurality of orifices therein, a top 
surface and an opposing bottom surface, wherein the plurality of orifices extend from the top surface to the bottom surface, and wherein the decking (135 or 235) has a front edge and rear edge;
at least one truss (one of the crests) of a substantially uniform height along its length protruding upward from and disposed on the top surface of the decking (135 or 235) (figs. 1A-2; par. 0031); and
a front beam (125 or 225) (figs. 1A and 2),
wherein the rear edge of the decking (135 or 235) is attached to the rear beam (115 or 215) and the front edge is attached to the front beam (125 or 225), and wherein the gutter guard is self-supporting due to strengthening from the at least one truss (one of the crests). Examiner notes that the at least one truss of Lenney is capable of use as reinforcing rib that mitigates bending. It is noted that the gutter guard device extends across a gutter opening in a similar manner to applicant’s gutter guard device, wherein the gutter guard device maintains its form (see fig. 1A).
Lenney does not disclose that the mesh is a micro-mesh.
However, Brochu discloses a gutter guard (12) comprising a decking material of micro-mesh material of inter-woven diagonal strands of material that is subject to tensioning at bending locations (claim 2; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter guard of Lenney to comprise a decking material of micro-mesh material of inter-woven diagonal strands of material such as taught by Brochu in order to provide an means of promoting drainage that will mitigate debris of a particular size from entering the gutter.  As modified, the micro-mesh is pre-tensioned at bends. As modified, the at least one truss is composed from the decking material of the bridge member.
With regard to claim 42:  Lenney discloses a gutter guard (figs. 1-2) comprising:
a decking (135 or 235) composed of mesh material having a plurality of orifices therein, a top surface and an opposing bottom surface, wherein the plurality of orifices extend from the top surface to the bottom surface, and wherein the decking has a front edge and rear edge (figs. 1A and 2A); and,
at least one truss (one of the crests) of a substantially uniform height along its length protruding upward from and disposed on the top surface of the decking (figs. 1-2; par. 0031);
wherein the gutter guard is self-supporting due to strengthening from the at least one truss (one of the crests).  Examiner notes that the at least one truss of Lenney is capable of use as reinforcing rib that mitigates bending. It is noted that the gutter guard device extends across a gutter opening in a similar manner to applicant’s gutter guard device, wherein the gutter guard device maintains its form (see fig. 1A).
Lenney does not disclose that the mesh is a micro-mesh.
However, Brochu discloses a gutter guard (12) comprising a decking material of micro-mesh material of inter-woven diagonal strands of material that is subject to tensioning at bending locations (claim 2; fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter guard of Lenney to comprise a decking material of micro-mesh material of inter-woven diagonal strands of material such as taught by Brochu in order to provide an means of promoting drainage that will mitigate debris of a particular size from entering the gutter.  As modified, the micro-mesh is pre-tensioned at bends. As modified, the at least one truss is composed from the decking material of the bridge member.
With regard to claim 43:  Lenney discloses that the at least one truss (one of the crests) spans an entire distance from the proximal end of the bridge member’s roof side (left side) to the proximal end of the bridge member’s gutter lip side (right side) (fig. 1).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.
Allowable Subject Matter
Claims 16, 18-22, 29 and 32-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of the claimed gutter guard device including all of the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633